     Case 1:18-cv-00068 Document 523 Filed on 11/13/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

                        Plaintiffs,                         Case No. 1:18-cv-00068-ASH

          v.

UNITED STATES OF AMERICA, et al.,

                        Defendants,

KARLA PEREZ, et al.,

                        Defendant-Intervenors,

                           and

STATE OF NEW JERSEY,

                        Defendant-Intervenor.




                                      NOTICE OF APPEARANCE

       Proposed Amici 54 Local Governments and Local Government Advocacy Organizations

file this Notice of Appearance of Counsel and hereby notify the Court that Nicholas Whilt of the

law firm O’Melveny & Myers LLP, 400 South Hope Street, Los Angeles, CA 90071 is appearing

as counsel for Amici.

       All pleadings, correspondence, materials, and electronic notices should be served upon

counsel at the address listed above.




                                                 1
    Case 1:18-cv-00068 Document 523 Filed on 11/13/20 in TXSD Page 2 of 3




Dated: November 13, 2020                  Respectfully submitted,




                                          By: /s/ Nicholas Whilt
                                               Nicholas Whilt
                                                  Attorney-in-Charge
                                                  S.D. Tex. No. CA247738
                                               Margaret L. Carter*
                                               Daniel R. Suvor*
                                               O’Melveny & Myers LLP
                                               400 South Hope Street
                                               Los Angeles, CA 90071
                                               Telephone: (213) 430-7503
                                               Facsimile: (213) 430-6407
                                               nwhilt@omm.com

                                              * pro hac vice pending

                                              Attorneys for Amicus Curiae County of
                                              Los Angeles




                                      2
     Case 1:18-cv-00068 Document 523 Filed on 11/13/20 in TXSD Page 3 of 3



                              CERTIFICATE OF SERVICE
        The undersigned hereby certifies that service of the foregoing document was

automatically accomplished on all known filing users through the Court’s CM/ECF system

and/or in accordance with the Federal Rules of Civil Procedure on this 13th day of November,

2020.




                                                     /s/ Nicholas Whilt
                                                     Nicholas Whilt




                                               3
